On Petition to Reheae.
A petition to rehear has been filed in behalf of Harold Duncan. The basis of the petition is that the General Sessions Court created by Chapter 868, Private Acts of 1949, was really nothing more than a County Court to be presided over by a County Judge. And therefore, upon such postulate the argument made in the original brief and argument 'of the appellee is repeated in an effort to apply the cases of State v. Leonard, 86 Tenn. 485, 7 S. W. 453, and State ex rel. v. Link, 172 Tenn. 258, 111 S. W. (2d) 1024.
We are not able to agree with this postulate. By Chapter 485, Private Acts of 1.949, the office of County Judge for Rhea County was abolished to be effective at the end of the 8-year term on September 1, 1950. Then by Chapter 868, supra, the Special Court was created and designated as the Court of General Sessions for Rhea County, and upon that Court was conferred the jurisdiction and power of the Justices of the Peace, and the jurisdiction and powers of the County Court, except the jurisdiction of the County Judge or Chairman in his official capacity as fiscal head and agent of the County Judge or Chairman to preside over the County Court and to look *384after the county finances and general operation of the County business.
It would seem obvious, therefore, that this Court called the General Sessions Court, was neither a Justice of the Peace Court nor a County Court but was a special Court combining the jurisdiction of the two.
How can it be said that the Judge of this Court was nothing more than a County Judge when the office of County Judge had been expressly abolished, thereby leaving the Chairman of the Quarterly County Court to preside over that body with reference to the public business of the County? If the purpose of the enactment of Chapter 868, supra, was to create a County Judge with those powers, why was it deemed necessary first to abolish the office of County Judge; it seems obvious that if the intention had been to confer those powers on the County Judge, then'it could have been done simply by an Act so conferring the powers, as was done in the Act involved in Hodge v. State, 135 Tenn. 525, 188 S. W. 203, and in the Link case, supra.
On page two of the petition it is said:
“The Court was of the opinion that there was • another Judge or another General Sessions Court for Rhea County because the Judge was to hold Court in Spring City and at Dayton. * *”
That statement arises out of an error on the bottom of page 4 of said'opinion. That sentence beginning line 9, erroneously reads as follows [287 S. W. (2d) 28]:
‘ ‘ There are more than one General Sessions Court Judge presiding over two divisions- of the Court, Dayton Division and Spring City Division * *
That sentence was intended-to be:
“There not only can be' but are more than one General Sessions Court Judge in some of the coun*385ties;'here the Judge presides over two divisions of - ■ the Court, etc.”
The opinion then stated [287 S. W. (2d) 28]:
“But at any time the Legislature saw fit it could create a second General Sessions judgeship.”
 This must of necessity he true, because if the business of the General Sessions Court of Rhea County became so burdensome as to be impossible or impracticable of being handled by one Judge, there can hardly bo any doubt that another judgeship could be set up, or another division of the Court set up and presided over by a second Judge. It is well-settled that the Leg-isláture has the power not only to create inferior Courts under the constitutional provision but to diminish or to enlarge or to transfer their jurisdiction in the interest of efficiency and economy, Art. 6, Section 1.
So we come back to what was said in the original opinion and that is — that the repealing Act in question did nothing but repeal the Act creating the General Sessions Court. It does not purport to devolve the duties of the General Sessions Judge upon any other official. It does not undertake to create any new office or officers. It does not leave the Court intact while attempting to devolve the duties of the office upon any other official. The general law, which was suspended, becomes reactivated and revives the powers of the Justices of the Peace to them and to the County Court the powers that had been taken from it by Chapter 868, supra. We, therefore, do not see the applicability of State v. Leonard, supra, where the Act in question undertook to repeal a previous Act creating the office of County Judge and t'o devolve the duties of the County Court upon a Chairman thereof without any diminution or increase in those ' ■' *386duties. On page 492 of the 86 Tenn., on page 455 of 7 S. W. the Court said:
“Here the court was left as it existed, except the change made in its official head. He was simply removed by the operation of the act, if it could take effect according to its terms, and another put in his place. ’ ’
‘That is certainly not the situation in the present case where by the terms of Chapter 868, supra, the General Sessions Court had conferred upon it both the jurisdiction of Justice of the Peace as well as that of the County Court, with the additional provision of Section 3, and further with reference to misdemeanor cases wherein- a party enters a plea of guilty or requests a trial upon the merits and,expressly waives an indictment, presentment and a grand jury investigation and a jury trial.
The same thing is true in State ex rel. v. Link, supra, wherein, at the bottom of page 261 of 172 Tenn., page 1025 of 111 S. W. (2d), the Court said:
..“(3).The county court of Stewart county, over which the defendant presided as county judge, was not abolished, but the act if given effect would remove the judge from office, deprive him of its emoluments, leave the court in existence, and transfer its jurisdiction to a chairman of the county court to be elected from year to year under Code, § 10202. That is to say, the office would be transferred from the county judge to a chairman of the county court, another county judge under a different name. * * * ”
Further down in the middle of page 262 of 172 Tenn., page 1025 of 111 S. W. (2d), the Court said:
“The Legislature cannot remove a county judge by abolishing the office and devolving the duties upon a chairman of the county court. State v. Leo*387nard, 86 Tenn. 485, 7 S. W. 453. The distinction between statutes ineffective to remove a judge from office, and statutes that accomplish removal by abolishing the tribunal and transferring its business to another, was made clear by Mr. Justice Wilkes in Judges’ Cases, 102 Tenn. 509, 560, 53 S. W. 134, 146, 46 L. R. A. 567, * * a^l of which was referred to in the original opinion by the quoted matter to be found therein.
We do not see how the case of State ex rel. Tyler v. King, 104 Tenn. 156, 57 S. W. 150, cited in the original opinion, can aid the appellee in any way any more than the other two cases above referred to, because very clearly, the Special Court known as the General Sessions Court was abolished by the Act repealing Chapter 868, unless it can be said that the Judge of this Special Court was a County Judge. This could not be the case because the office of County Judge had been expressly abolished, leaving the Chairman of the County Court to preside over same and while it is evident from the discussion of County Judges of County Courts, in art. 6, of Phillips’ Pritch-ard on Law of Wills that counties have either a County Judge or a Chairman of a County Court, but cannot have both.
The only other matter in the petition to rehear which we think should be responded to is on page 4, where it is said:
“Your petitioner is also very much aggrieved by the fact that this Court failed to consider the motion or the order directed to the attorney pursuing the appeal in this case as the majority of the members of the County Court of Rhea County had directed that the appeal be dismissed * * *”
*388We did not fail to consider this matter but there was nothing before us but an informal paper writing signed by certain men purporting to be members of the County Court but the document did not purport to be the official action of that body which is the only way that the body can act. Nor was it authenticated in any other manner. We therefore, disregard it. Let the petition be overruled.